            Case 1:19-cv-02725-ALC Document 6 Filed 04/18/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
RENE ROY,                                                           :
                                                                    :
                                             Plaintiff,             : Case No. 19-2725
                                                                    :
                  - against -                                       :
                                                                    :
FORTUNE MEDIA (USA) CORPORATION,                                    :
                                                                    : NOTICE OF APPEARANCE
                                             Defendant.             :
                                                                    :
------------------------------------------------------------------- X


               PLEASE TAKE NOTICE that Mark Lerner hereby appears on behalf of

Defendant Fortune Media (USA) Corporation in the above-titled action and requests that copies

of all notices, pleadings, and other papers in this matter be served on the undersigned.


Dated: New York, New York
       April 18, 2019

                                              SATTERLEE STEPHENS LLP



                                              By:____
                                                     Mark Lerner
                                              230 Park Avenue, 11th Floor
                                              New York, New York 10169
                                              (212) 818-9200
                                              Attorneys for Fortune Media (USA) Corporation




3196885_1
